                      ALVIN K. HELLERSTEIN
                  UNITED STATES DISTRICT JUDGE
                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK
                        500 PEARL STREET
                   NEW YORK, NY 10007-1581
                         (212) 805-0152


TO: Concerned Parties
FROM: Brigitte Jones, Courtroom Deputy               Date: 3/24/2020
      by Order of Judge Alvin K. Hellerstein


Archibald A. Walker v. The Prudential Insurance Company of America, et al.
– 19 Civ. 7286 (AKH)


The IPTC previously set for April 3, 2020 is hereby adjourned.
You are hereby notified that you are required to appear for an initial PTC.
                 Date : June 26 , 2020
                 Time: 10:00 am
                 Place: U.S. Courthouse - Southern District of New York
                        500 Pearl Street
                        Courtroom 14D
                        New York, New York 10007


                                          So Ordered,
                                             ___________/s/____________

                                               Alvin K. Hellerstein
                                                United States District Judge
